DETAILED CORRESPONDENCE
This Office action is in response to the application filed 12/18/2019, with claims 1-24 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019 and 09/14/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the  adapted to automatically pilots the at least one aircraft to fly the at least one aircraft….” Accordingly, such claim construction in claims 3 is unclear. Is the information processing circuitry piloting or an operator remote piloting the aircraft?  As result, a person of ordinary skill in the art is unable to interpret the metes and bounds of the claims in order to understand how to avoid infringement. 
Hence, to further compact prosecution of this application and to the best of the Examiner’s understanding, claims 3 has been rejected, see below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al., US 2016/0117929, hereinafter “Chan”.

Regarding claim 1. A flight support system of at least one aircraft comprising: 
storage that stores position information on at least one river above which a space is an option for a flight path of the at least one aircraft ([0012]-[0013], [0249], [0265], FIG. 50); and 
information processing circuitry (FIG. 54, FIG. 62) that automatically determines at least whether the flight path of the at least one aircraft should be over a specific river included in the at least one river in order to fly the at least one aircraft to a destination, based on the position information stored in the storage ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159], [0249]).

Regarding claim 2. The flight support system according to claim 1, 
wherein the flight support system is mounted on the at least one aircraft (FIG. 62, FIG. 63), and 
the information processing circuitry (FIG. 54, FIG. 62) is adapted to automatically determine at least whether the flight path of the at least one aircraft should be over the specific river ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159]), during a flight of the at least one aircraft, based on the position information stored in the storage and information transmitted from a control system controlling the at least one aircraft from an outside ([0006], [0151] ([0249])), the information transmitted from the control system corresponding to a wireless signal received by a radio in the at least one aircraft ([0159], [0175],[0252]—“communication (e.g. radio/radio frequency”).

Regarding claim 3. The flight support system according to claim 2, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to automatically pilots the at least one aircraft to fly the at least one aircraft over the specific river as the flight path of the at least one aircraft when it has been determined that the flight path of the at least one aircraft should be over the specific river ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159]).

Regarding claim 4. The flight support system according to claim 2, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to determine whether at least one of a water level of a certain river and a wind condition above the certain river is within an allowable range when the at least one of the water level and the wind condition has been obtained as the information corresponding to the wireless signal, and automatically set the flight path to avoid over the certain river when it has been determined that the at least one of the water level of the certain river and the wind condition above the certain river is out of the allowable range (Chan: [0172], [0182]—“As indicated schematically in FIG. 20B, with the approach of a threatening weather condition ( such as a rainstorm) UAV/drone traffic ( shown schematically by a UAV/drone craft as indicated) is able to exit from the main flyway and threatening condition and proceed to an alternative route or shelter in an effort to avoid the condition (indicated as obstacle O).”, [0212]—“environmental condition (e.g. weather, wind, etc.)….”, FIG. 51) 


the information processing circuitry is adapted to automatically set the flight path of the at least one aircraft to a second flight path which is not over the at least one river when no flight path over the at least one river can be selected based on the predetermined selection condition ([0282]—“… move to another flyway lane or to reroute to another flyway segment…”).

Regarding claim 6. The flight support system according to claim 2, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to automatically set the flight path of the at least one aircraft to one flight path out of flight paths over rivers when the flight paths over the rivers can be selected, based on a predetermined selection condition ([0172]), in order to fly the at least one aircraft to the destination, the one flight path being a flight path over a river with a highest safety, a flight path over a river over which the at least one aircraft can arrive at the destination in a shortest time, a flight path over a river over which the at least one aircraft can arrive at the destination with a shortest flying range, or a flight path over a river over which the at least one 

Regarding claim 7. The flight support system according to claim 5, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to automatically determine whether the first flight path over the specific river can be selected ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159], [0180]), and the predetermined selection condition is whether at least one of a water level of the specific river and a wind condition above the specific river is out of an allowable range ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159]).

Regarding claim 8. The flight support system according to claim 2, further comprising: observation circuitry that transmits at least one of a wind direction and a wind speed above the specific river when the at least one aircraft is flying over the specific river set as the flight path ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159]), the at least one of the wind direction and the wind speed being measured by at least one sensor attached to the at least one aircraft, the at least one of the wind direction and the wind speed being transmitted by the radio or another radio in the at least one aircraft, the at least one of the wind direction and the wind speed being transmitted as another wireless signal to the control system or another control system, the at least one of the wind direction and the wind speed being related to a position of the at least one aircraft ([0311]—“environmental conditions/weather”. Also, related are paragraphs FIG. 51, [0155], [0175], [0208], [0252]).

a radio that transmits the information, generated by the information processing circuitry, as a wireless signal, toward the at least one aircraft ([0155], [0178], [0209]).

Regarding claim 11. The flight support system according to claim 10, wherein the information processing circuitry (FIG. 54, FIG. 62)  is adapted to automatically set, as the information, the flight path of the at least one aircraft for flying the at least one aircraft over the specific river or control information on the at least one aircraft for automatically and remotely piloting the at least one aircraft so as to fly the at least one aircraft over the specific river when it has been determined that the flight path of the at least one aircraft should be over the specific river ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159], [0172], [0182]), and 
the radio is adapted to transmit the flight path of the at least one aircraft or the control information on the at least one aircraft, set by the information processing circuitry, as the wireless signal, toward the at least one aircraft ([0155], [0178], [0209]).

Regarding claim 12. The flight support system according to claim 10, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to determine whether at least one of a water level of the at least one river and a wind condition above the at least one river is within an allowable range, and automatically set the flight path of the at least one aircraft to avoid over a river where at least one of a water level and a wind condition has been determined to be out of the allowable range ([0212]—“environmental conditions”, [0172], [0182]).

Regarding claim 13. The flight support system according to claim 10, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to automatically set the flight path of the at least one aircraft to a first flight path over the specific river when at least one flight path over the at least one river can be selected ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159]), based on a predetermined selection condition ([0172]), in order to fly the at least one aircraft to the destination, the first flight path being included in the at least one flight path, and the information processing circuitry is adapted to automatically set the flight path of the at least one aircraft to a second flight path which is not over the at least one river when no flight path over the at least one river can be selected based on the predetermined selection condition ([0282]—“… move to another flyway lane or to reroute to another flyway segment…”).


 Regarding claim 15. The flight support system according to claim 1, 
wherein the flight support system is adapted to automatically set the flight path of the at least one aircraft before a flight of the at least one aircraft ([0186]—“UAV/drone traffic within airspace may be managed and administrated by allocating zones to each UAV/drone craft (e.g. set the flight path) in routing a UAV /drone traffic in and through flyways in the airspace.”), and 
the information processing circuitry (FIG. 54, FIG. 62)  is adapted to automatically set the flight path of the at least one aircraft over the specific river ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159]), before the flight of the at least one aircraft, based on the position information on the at least one river stored in the storage ([0249]), the flight path being set on a condition that a mission using the at least one aircraft is achieved ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159]).

Regarding claim 16. The flight support system according to claim 15, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to indicate information for suggesting achievement of the mission by land traffic or information for suggesting temporally stacking the at least one aircraft, on a display when no flight path over the at least one river can be selected as the flight path of the at least one aircraft, based on a predetermined selection condition ([0169]—“…flyways can cross over each other at different altitudes…”. Here this at least citation describes “temporally stacking”).

Regarding claim 17. The flight support system according to claim 16, wherein the information processing circuitry (FIG. 54, FIG. 62) is adapted to automatically set the flight path of the at least one aircraft by an optimization calculation for optimizing at least one of a number, fuel, flight distance, a flight number, and an index value expressing safety, of the at least one aircraft which carries out freight as the mission, a constraint condition of the optimization calculation being transporting a designated freight load to a transport destination ([0174]—“UAV traffic has a more direct route of shorter distance on the flyway designated over the utility cut”. Here Chan is describing optimizing).

Regarding claim 19. A flight support system of at least one aircraft, the system being built in a water level gauge which measures a water level of a river and transmits the measured water level and a measuring point of the water level with a first radio, the system comprising: 

storage that stores the acquired position information ([0012]-[0013], [0249], [0265], FIG. 50), 
wherein the information processing circuitry is adapted to transmit the position information stored in the storage ([0249]), as a second wireless signal, through the first radio of the water level gauge so as to allow receiving with a third radio with which another aircraft or a control system for controlling the at least one aircraft from an outside of the at least one aircraft is equipped ([0006], [0151], [0179]).

Regarding claim 20. A method of supporting a flight of at least one aircraft comprising:
determining at least one river above which a space may be an option for a periodic flight path of the at least one aircraft, and storing position information, on the determined at least one river, in storage ([0012]-[0013], [0167], [0265], FIG. 50); and
determining a flight path of the at least one aircraft to a flight path over a river included in the at least one river, based on the position information on the at least one river stored in the storage when the flight path over the river can be selected, based on a predetermined selection condition ([0172]), in order to fly the at least one aircraft to a destination ([0172], [0249]).

control;” .

Regarding claim 23. A medium storing a flight support program of at least one aircraft, the program causing a computer to function as:
 storage that stores position information on at least one river above which a space is an option for a flight path of the at least one aircraft ([0249]); and 
information processing circuitry that automatically determines at least whether the flight path of the at least one aircraft should be over a specific river included in the at least one river in order to fly the at least one aircraft to a destination, based on the position information stored in the storage ([0167]—“… an airspace over terrain with features such as a river V, creek K…”, [0159], [0249]).

Regarding claim 24. An aircraft including: the flight support system according to claim 2 ([0006], FIG. 50, FIG. 62 and the rejection for claim 2 is incorporated).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Yanagishita, US 2020/0232794.

Regarding claim 9. The flight support system according to of claim 2, wherein the information processing circuitry (FIG. 54, FIG. 62)  is adapted to automatically correct a flight position of the at least one aircraft, based on information for specifying a measuring point of a water level of the specific river when the at least one aircraft is flying over the specific river set as the flight path and the information for specifying the measuring point of the water level has been received by the radio or another radio in the at least one aircraft (FIG. 51, [0155], [0175], [0208], [0252]), the information for specifying the measuring point of the water level being transmitted from a water level gauge which measures the water level and transmits a measuring result of the water 
Chan teaches a system that provides data/information such as environmental/weather from the UAV/drone. However, Chan is silent on the term “water level”. However Yanagishita teaches water level as illustrated in Figure 2 below and described in paragraph [0014]-[0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the water depth measurement system of Yanagishita with the system of Chan because such a modification would provide the UAV with a means to accurately to measure the water depth ([0005],Yanagishita).  


    PNG
    media_image1.png
    595
    770
    media_image1.png
    Greyscale
 
.

Claim Rejections - 35 USC § 103

Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Cutler et al., US 10,037,706. 

Regarding claim 22. Chan teaches the method of supporting the flight of the aircraft according to claim 20 as rejected above and teaches at least one aircraft which has a mission see at least paragraph [0163]. Yet Chan is silent on land an aircraft on water; however, Cutler teaches wherein an aircraft capable of landing on a water is used as the at least one aircraft of which a mission is transporting a cargo, and the flight path of the at least one aircraft is determined so as to carry out at least one of loading and unloading the cargo on the at least one river (col. 5, lns. 8-25—“…landing on water…”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cutler with the invention of Chan because such a modification would provide the UAV with a means for a safe landing on water (Col. 6, lns. 23-26, Cutler). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661